ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph M Butscher on 04/20/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently amended) A method comprising: providing a frame sheet including an interior portion located around a first periphery surrounding a central opening, an exterior portion located along a second periphery surrounding an exterior of the frame sheet, and a middle portion interposed between the interior portion and the exterior portion; elevating a temperature of the frame sheet to at or above an elevated target temperature; at or above the elevated target temperature, forming the frame sheet to provide a frame defining a web, a first flange extending from a first end of the web, and a second flange extending from a second end of the web, wherein the first end is opposite from the second end, wherein said forming comprises bending the interior portion upward to form the first flange, bending the exterior portion upward to form the second flange, and forming the web from the middle portion; and after said forming, machining at least one of the web, the first flange, or the second flange to reduce a thickness of the at least one of the web, the first flange, or the second flange[[.]]; wherein the machining comprises machining along both sides of the first flange and the second flange.

9. (Cancelled)

11. (Currently amended) A method comprising: providing a plurality of frames, wherein providing each frame comprises: providing a frame sheet including an interior portion located around a first periphery surrounding a central opening, an exterior portion located along a second periphery surrounding an exterior of the frame sheet, and a middle portion interposed between the interior portion and the exterior portion; elevating a temperature of the frame sheet to at or above an elevated target temperature; forming, at or above the elevated target temperature, the frame sheet to provide a frame defining a web, a first flange extending from a first end of the web, and aApplication No. 16/856,573 Amendment Under 37 C.F.R. § 1.116Page 4second flange extending from a second end of the web, wherein the first end is opposite from the second end, wherein said forming comprises bending the interior portion upward to form the first flange, bending the exterior portion upward to form the second flange, and forming the web from the middle portion; and after said forming, machining at least one of the web, the first flange, or the second flange to reduce a thickness of the at least one of the web, the first flange, or the second flange; and joining the plurality of frames to form an aircraft substructure of an aircraft[[.]]; wherein the machining comprises machining along both sides of the first flange and the second flange.

19. (Cancelled)

21. (Currently Amended) The method of Claim 1, wherein said forming further comprises forming the first flange to be parallel with the second flange.

22. (New) The method of Claim 11, wherein said forming further comprises forming the first flange to be parallel with the second flange.

23. (New) A method comprising: providing a frame sheet including an interior portion located around a first periphery surrounding a central opening, an exterior portion located along a second periphery surrounding an exterior of the frame sheet, and a middle portion interposed between the interior portion and the exterior portion; elevating a temperature of the frame sheet to at or above an elevated target temperature; at or above the elevated target temperature, forming the frame sheet to provide a frame defining a web, a first flange extending from a first end of the web, and a second flange extending from a second end of the web, wherein the first end is opposite from the second end, wherein said forming comprises bending the interior portion upward to form the first flange, bending the exterior portion upward to form the second flange, and forming the web from the middle portion; and after said forming, machining at least one of the web, the first flange, or the second flange to reduce a thickness of the at least one of the web, the first flange, or the second flange; wherein said forming the frame sheet to provide the frame comprises placing the frame sheet in a die at the elevated target temperature, and retaining the frame sheet in the die while the frame is cooled; wherein said machining the at least one of the web, the first flange, or the second flange comprises machining at least one of the web, the first flange, or the second flange along an entire length of the at least one of the web, the first flange, or the second flange; and wherein the machining comprises machining along both sides of the first flange and the second flange.

*END OF AMENDMENTS*
Response to Arguments
Applicant’s arguments, see remarks, filed 20 January 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s amendment to claims 1 and 11 required a new interpretation of the claims in regards to the primary reference “SANDERS” (US 20060086774 A1).  This, along with the amendment of claim 9 into claim 1 (and 19 into 11) overcame the best prior art rejection.

Allowable Subject Matter
Claims 1-7, 10-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claims 1 or 11.
As to claims 1, 11 and 23, some references taught a forming method for an aperture workpiece to make a shape that includes two flanges and a web (See SANDERS (US 20060086774 A1), EILERT (US 20080280156 A1), and GOLOVASHCHENKO (US 20140238096 A1)) machining the workpiece after forming (See SANDERS (US 20060086774 A1) and LEON (US 20200353556 A1)) as well as machining to reduce a thickness of a metal plate (See HEYMES (US 7837808 B2) and LUTTIG (US 20060237587 A1)), yet none of the references, alone or in combination, provided a teaching, suggestion, or motivation to combine the individual teachings to arrive at the claimed invention of claims 1, 11, or 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        26 April 2022